Title: Enclosure: Pierre Henri Hélène Marie Lebrun-Tondu to Gouverneur Morris, 19 September 1792
From: Lebrun-Tondu, Pierre Henri Hélène Marie
To: Morris, Gouverneur


Paris, September 19, 1792. “Je viens, Monsieur, de recevoir une lettre de M. Maulde, Ministre plenipotentiare de france à la haye, par laquelle il m’instruit de l’insinuation perfide que M. Short a faite à M. hoguer, Banquier à Amsterdam, en l’excitant à exiger une formalité, impraticable dans la circonstance, avant de remettre à la Trésorerie Nationale un fonds des 5. ous 6. cent mille florins versés dans la caisse de ce Banquier par l’ordre des Etats-unis. J’ai L’honneur de joindre’ici, Monsieur, copie de cette lettre pour votre information particulière. Nous ne pouvons dissimuler la surprise que nous cause une telle manœuvre de la part du Ministre d’un Peuple Libre àqui nous sommes uni par la conformité des principes et par les liens de l’amitié la plus pure. Nous nous flattons qu’en soumettant au jugement des Etats-unis la conduite inconséquente et peu honnête de M Short ils n’hésiteront point à l’improuver et à lui témoigner leur mecontentement. Je passe Sous silence l’affectation marquée de M. Short en se coalisant avec les Ministres des Cours Etrangères qui resident à la haye, et dont la malvéillance nous est connüe. Nous croïons que des pareilles intrigues Sont, peu dignes de notre attention: nous n’y attachons aussi aucune importance. Je n’entre avec vous, Monsieur, dans un détail Sur cet incident que pour vous convaincre d’une malvéillance la plus caracterisér de la part de M Short, et dont il ne pourra jamais se justiffier.…”
